Dissenting Opinion by
Hoffman, J.:
tinder the circumstances of this case I can find no reasonable basis for counsel’s failure to raise the issue of the voluntariness and validity of appellant’s guilty pleas in his Post Conviction Hearing Act petitions.
*388I would therefore hold that appellant has not waived this claim and is entitled to a hearing under the Post Conviction Hearing Act, 19 P.S. §1180-9. See United States ex rel. Fear v. Commonwealth of Pennsylvania, 423 F. 2d 55 (3d Cir. 1970), and Commonwealth v. Cornitcher, 447 Pa. 539, 291 A. 2d 521 (1972).